Case 18-51404-pwb   Doc 187    Filed 07/02/19 Entered 07/02/19 14:10:38          Desc Main
                              Document     Page 1 of 10




   IT IS ORDERED as set forth below:



   Date: July 2, 2019
                                               _________________________________

                                                         Paul W. Bonapfel
                                                   U.S. Bankruptcy Court Judge
  _______________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

       IN RE:

      I & I PIZZA OF ATLANTA, INC.,                     CASE NO. 18-51404-PWB
      and L & I FOOD, INC.,                             CASE NO. 18-51405-PWB
                                                        Jointly Administered Under
                                                        CASE NO. 18-51404-PWB
            Debtors.
                                                        CHAPTER 11

      I & I PIZZA OF ATLANTA, INC.,

            Objector,
                                                        CONTESTED MATTER
       v.

       SHELEAH BLACK [CLAIM NO.
       11]; CHRISTI GRANT [CLAIM NO.
Case 18-51404-pwb    Doc 187    Filed 07/02/19 Entered 07/02/19 14:10:38    Desc Main
                               Document     Page 2 of 10



       12]; JAMAAL RUSS [CLAIM NO.
       13]; and ANESSA WALKER
       [CLAIM NO. 14],

          Claimants.

        ORDER DISALLOWING PROOFS OF CLAIMS NOS. 12, 13, AND 14

              Sheleah Black, Christi Grant, Jamaal Russ, and Anessa Walker filed

      proofs of claim alleging damages for violations of the Fair Labor Standards Act

      in the course of their employment with the Debtor, I & I Pizza of Atlanta, Inc.

      The Debtor seeks disallowance of the claims on the ground that they were not

      timely filed. For the reasons stated herein, the Debtor’s objections are sustained

      and the claims are disallowed.

                               I.    FACTUAL BACKGROUND

              The Debtor filed a petition for relief under Chapter 11 of the Bankruptcy

      Code on January 29, 2018. The Debtor’s schedules list the claimants, for notice

      purposes in care of their attorney, as holders of unsecured, nonpriority claims in

      an “unknown” amount. [Doc. 34]. Their attorney is representing them in this

      case.

              On April 18, 2018, the Court entered an Order setting June 19, 2018 as

      the bar date for filing proofs of claim (the “Bar Date Order”). The Bar Date

      Order provides in pertinent part:

               Pursuant to Rule 3003(c)(3) of the Federal Rules of Bankruptcy
               Procedure, the deadline for the filing of a proof of claim by any
                                               2
Case 18-51404-pwb   Doc 187    Filed 07/02/19 Entered 07/02/19 14:10:38       Desc Main
                              Document     Page 3 of 10



              creditor whose claim is not set forth on the schedules of liabilities,
              or whose claim is listed on said schedules as disputed, contingent,
              or unliquidated, is hereby fixed as June 19, 2018. If a creditor
              whose claim is not listed or whose claim is listed as disputed,
              contingent, or unliquidated fails to file a proof of claim on or
              before said deadline, the creditor shall not be treated as a creditor
              with respect to such claim for the purposes of voting and
              distribution.

              Any creditor who desires to rely on the Debtor’s schedules of
              liabilities has the responsibility for determining that the creditor’s
              claim is accurately listed.

              ...

              This is a Bar Order. A creditor’s failure to file a proof of claim
              by the deadline, if required, may result in denial of the creditor’s
              right to vote on any Chapter 11 plan that is proposed in this case
              and of the right to participate in any distributions to creditors that
              are made under any Chapter 11 plan that is confirmed.


            The Debtor served copies of the Bar Date Order on the Claimants in care

      of their attorney. The Claimants did not file proofs of claim prior to the

      expiration of the bar date.

            On November 28, 2018, the Debtor amended Schedules E/F to clarify

      that the Claimants’ claims were contingent, unliquidated, and disputed.

            On January 14, 2019, the night before hearing on confirmation of the

      Debtor’s plan and approximately seven months after the bar date expired, the

      Claimants filed proofs of claim in various amounts for “FLSA unpaid minimum

      and overtime wages.”


                                                3
Case 18-51404-pwb   Doc 187     Filed 07/02/19 Entered 07/02/19 14:10:38      Desc Main
                               Document     Page 4 of 10



            The Debtor contends that the claims must be disallowed because they

      were not timely filed.

            The Claimants correctly note that the Debtor in its original schedules did

      not check the box on the form to identify their claims as disputed, contingent, or

      unliquidated. Thus, they argue, the Debtor did not schedule their claims as

      disputed, contingent, or unliquidated, and the Bar Date Order, which requires

      the filing of a proof of claim only if the claim “is listed on [the Debtor’s]

      schedules as disputed, contingent, or unliquidated,” does not apply.

            Alternatively, the Claimants contend that, even if the Bar Date Order

      applies, the Court should allow their claims as tardily filed under Rule

      9006(b)(1) of the Federal Rules of Bankruptcy Procedure due to excusable

      neglect.

            The Debtor responds that the schedules identified the claims as disputed,

      contingent, or unliquidated because they stated the amount of the claims as

      “unknown” and referred to the pending litigation in which the Claimants were

      prosecuting them and that the Claimants have not demonstrated excusable

      neglect.

            The Court held a hearing on the Debtor’s objections on March 26, 2019

      at which it gave the Claimants an opportunity to file a brief on whether their




                                               4
Case 18-51404-pwb   Doc 187    Filed 07/02/19 Entered 07/02/19 14:10:38       Desc Main
                              Document     Page 5 of 10



      late-filed claims could be allowed on the ground of “excusable neglect.” The

      Claimants did not file a post-hearing brief.

                                     II.   LEGAL ANALYSIS

            Under 11 U.S.C. § 502(b)(9), the Court must disallow a proof of claim

      that is not timely filed, subject to certain exceptions. In a Chapter 11 case, a

      proof of claim that the debtor lists on its schedules is deemed filed unless it is

      scheduled as “disputed, contingent, or unliquidated.” 11 U.S.C. § 1111(a).

            Rule 3003(c) of the Federal Rules of Bankruptcy Procedure implements

      §§ 502(b)(9) and 1111(a). Rule 3003(c)(2) requires a creditor in a Chapter 11

      case whose claim is “scheduled as disputed, contingent or unliquidated” to file a

      proof of claim within the time fixed by the Court.

            The Bar Date Order tracks the language of Rule 3003(c)(2). It fixes a

      deadline of June 19, 2019, for the filing of a proof of claim by “any creditor

      whose claim is not set forth on the schedules of liabilities, or whose claim is

      listed on said schedules as disputed, contingent, or unliquidated.” The Bar Date

      Order further provides, “Any creditor who desires to rely on the Debtors’

      schedules of liabilities has the responsibility for determining that the creditor’s

      claim is accurately listed.”

            Because the Claimants did not timely file proofs of claim, § 502(b)(9)

      requires disallowance of the claims unless (1) the Claimants were not required


                                                5
Case 18-51404-pwb     Doc 187    Filed 07/02/19 Entered 07/02/19 14:10:38    Desc Main
                                Document     Page 6 of 10



      to file a proof of claim because the Debtor’s schedules did not list their claim as

      “disputed, contingent, or unliquidated” or (2) the existence of “excusable

      neglect” under Rule 9006(b)(1) of the Federal Rules of Bankruptcy Procedure

      permits the Court to permit their tardy filing.

         A. Whether the Claimants Were Required to File Proofs of Claim

             Whether the Claimants were required to file proofs of claim depends on

      whether the Debtor in its original schedules listed the amount of the claims as

      disputed, contingent, or unliquidated. The Debtor scheduled the amount of the

      claims as “unknown” and referred to the pending litigation in describing their

      nature. The schedules failed, however, to use the words “disputed, contingent,

      or unliquidated” in the listing, and the box to indicate this was not checked. The

      amendment to the schedules after the bar date does not change the effect of the

      original language for present purposes.

             The Court concludes that the initial description of the claims is sufficient

      to identify them as “disputed, contingent, or unliquidated” in the circumstances

      of this case.

             At the time of filing of the Chapter 11 case, litigation between the parties

      was pending. The Chapter 11 filing stayed the prepetition litigation between

      the parties prior to a resolution on the merits. The schedules note the existence

      of the litigation and state that the amounts of the claims are unknown. The


                                                6
Case 18-51404-pwb   Doc 187    Filed 07/02/19 Entered 07/02/19 14:10:38     Desc Main
                              Document     Page 7 of 10



      clear import of these circumstances is that the claims are either disputed

      (because the Debtor denies liability) or unliquidated (because the trial court has

      not yet determined their amounts).

            These words unambiguously show a dispute about the claims and that

      their amounts are unliquidated. The Bankruptcy Code, Bankruptcy Rules, and

      the Bar Date Order do not require specific language that a claim is disputed,

      contingent, or unliquidated when other words obviously demonstrate that the

      claim falls into one of those categories.

            Because the schedules listed the claims as disputed and unliquidated, the

      Claimants were required to file proofs of claim within the time fixed in the Bar

      Date Order. 11 U.S.C. §§ 502(b)(9), 1111(a); Fed. R. Bankr. P. 3003(b)(1),

      (c)(2), (c)(3). Their proofs of claim filed after the bar date must be disallowed

      under 11 U.S.C. § 502(b)(9), unless excusable neglect permits tardy filing.

         B. Whether the Late Claims May Be Allowed Due to Excusable Neglect

            In a Chapter 11 case, a late-filed proof of claim may be allowed if the

      tardy filing is due to excusable neglect under Bankruptcy Rule 9006(b)(1)

      (With certain exceptions not applicable here, when an act is required to be done

      within a specified period, including by order of court, the court “for cause

      shown may at any time in its discretion . . . on motion made after the expiration




                                                  7
Case 18-51404-pwb   Doc 187    Filed 07/02/19 Entered 07/02/19 14:10:38     Desc Main
                              Document     Page 8 of 10



      of the specified period permit the act to be done where the failure to act was the

      result of excusable neglect.”).

            In Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380

      (1993), the Supreme Court explained that the excusable neglect standard

      permits courts, where appropriate, to accept late filings caused by inadvertence,

      mistake, or carelessness, as well as by intervening circumstances beyond the

      party's control. Whether the neglect is “excusable” requires consideration of

      factors including the danger of prejudice to the debtor, the length of the delay

      and its potential impact on judicial proceedings, the reason for the delay,

      including whether it was within the reasonable control of the movant, and

      whether the movant acted in good faith.

            The Claimants contend that the way the Debtor originally scheduled the

      claims, coupled with the Bar Date Order language, resulted in an ambiguity

      such that the Claimants did not think they were required to file proofs of claim.

      The Court cannot conclude that these circumstances created an ambiguity with

      regard to the filing requirement. The Debtor’s failure to include exact words or

      to check a box does not turn clear statements showing disputes as to liability

      and amount of the claims into ambiguous ones. Standing alone, these

      circumstances do not establish excusable neglect.




                                              8
Case 18-51404-pwb    Doc 187    Filed 07/02/19 Entered 07/02/19 14:10:38    Desc Main
                               Document     Page 9 of 10



            At the March 26, 2019 hearing, the Court invited the Claimants to file a

      brief further discussing the Pioneer factors that inform a decision regarding

      excusable neglect and to identify other factors that might establish excusable

      neglect. The Claimants did not file a brief or submit any further documentation.

            Based on the record before it and the arguments of counsel at the hearing,

      the Court concludes that the Claimants have not established that the failure to

      timely file their claims was due to excusable neglect. The Court concludes that

      there was no ambiguity regarding the nature of the Claimants’ claims, but, even

      if perceived ambiguity existed, the burden rested on the creditors to file proofs

      of claim in the amounts they assert they are owed.

                                      III.   CONCLUSION

            Based on the foregoing, it is

            ORDERED that the Debtors’ objections to the claims of Sheleah Black

      [Claim No. 11], Christi Grant [Claim No. 12], Jamaal Russ [Claim No. 13], and

      Anessa Walker [Claim No. 14] are sustained and the claims are disallowed as

      untimely filed.

            This Order has not been prepared for publication and is not intended for

      publication.

                                      END OF ORDER

                                      Distribution List


                                               9
Case 18-51404-pwb   Doc 187     Filed 07/02/19 Entered 07/02/19 14:10:38   Desc Main
                              Document      Page 10 of 10



      Paul Reece Marr                             Charles R. Bridgers
      Paul Reece Marr, P.C.                       DeLong Caldwell Bridgers,
      300 Galleria Parkway, N.W.                  Fitzpatrick & Benjamin, LLC
      Suite 960                                   3100 Centennial Tower
      Atlanta, GA 30339                           101 Marietta Street, NW
                                                  Atlanta, GA 30303
